          Case 1:19-cv-00984-SAB Document 22 Filed 05/26/20 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                EASTERN DISTRICT OF CALIFORNIA

8    REGINALD JOHNSON,                               )   Case No.: 1:19-cv-00984-SAB (PC)
                                                     )
9                  Plaintiff,                        )
                                                     )
10          v.                                       )   ORDER GRANTING DEFENDANTS’ MOTION
                                                         TO CONTINUE THE SETTLEMENT
                                                     )   CONFERENCE
11   STUART SHERMAN, et al.,
                                                     )
12                                                   )   (ECF No. 21)
                   Defendants.                       )
13                                                   )
                                                     )
14                                                   )

15          Plaintiff Reginald Johnson is appearing pro se and in forma pauperis in this civil rights action
16   pursuant to 42 U.S.C. § 1983.
17          Currently before the Court is Defendants’ motion to continue the settlement conference
18   currently scheduled for May 28, 2020.
19          Good cause having been presented, it is HEREBY ORDERED that the settlement conference is
20   continued to September 24, 2020, at 9:30 a.m.
21
22   IT IS SO ORDERED.
23
        Dated:    May 26, 2020                                /s/ Barbara   A. McAuliffe            _
24                                                       UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                         1
